DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 14-18 have been amended such that the claim no longer invokes interpretation under 35 U.S.C. 112(f).  As a result, the claims have also been amended to correct for the rejections made pursuant to 35 U.S.C. 112(a) and (b), and, as such, the rejections have been withdrawn.  
Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed method including determining a set of color scaling factors based on one or more user-related characteristics of a user of a wide-gamut display device and the available gamut of the wide-gamut display device, wherein the one or more user-related characteristics of the user include an age-related characteristic, and wherein the set of color scaling factors is determined based on LMS cone responses for an age defined by the age related characteristic, applying a gamut-mapping to the input image, based on said available gamut of the wide-gamut display device, to generate a gamut-mapped image, and applying the set of color scaling factors to the gamut-mapped image to generate the targeted image, wherein the set of color scaling factors are effective for adjusting a white balance of the gamut-mapped image, and specifically with a wide-gamut display device. 
As per independent claim 14 the claim includes the same method as recite din claim 1 and is allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616